Citation Nr: 9920883	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-29 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for inguinal hernia 
disability.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for bilateral wrist 
disability.

4.  Entitlement to an initial compensable rating for left 
Achilles' tendinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1994 to October 
1996.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied the benefits sought in May 1997, and the 
veteran appealed.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
inguinal hernia disability is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

2.  The claim of entitlement to service connection for low 
back disability is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

3.  The claim of entitlement to service connection for 
bilateral wrist disability is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

4.  The veteran's service-connected left Achilles' tendinitis 
is not shown to result in any limitation of function or to 
otherwise be disabling, including due to pain.


CONCLUSIONS OF LAW

1.  The claim for service connection for inguinal hernia 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).



2.  The claim for service connection for low back disability 
is not well grounded.  38 U.S.C.A. § 5107.

3.  The claim for service connection for bilateral wrist 
disability is not well grounded.  38 U.S.C.A. § 5107.

4.  The criteria for an initial compensable rating for left 
Achilles' tendinitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.1, 4.2, 4.7, 4.20, 4.31, 
4.40, 4.45, Part 4, 4.71a, Diagnostic Code 5024 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection law and regulations

In order for service connection to be granted, it must be 
shown that there is disability present which was the result 
of disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991);  38 C.F.R. §§ 3.303 and 3.304 (1998).  

The service incurrence of arthritis may be presumed if it is 
manifested to a degree of 10 percent within 1 year of 
discharge from a period of active service lasting 90 days or 
more.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1131, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in the line of duty (medical and some lay evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).



A layperson is incapable of indicating that he or she has a 
current disability, or what its diagnosis is, or what its 
etiology is.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  
Medical evidence is required.  Caluza.

When all the evidence is assembled and the claim is well 
grounded, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


I.  Entitlement to service connection for 
inguinal hernia disability.

Factual background

The veteran was felt to have a right inguinal hernia in 
service.  For this reason, in September 1996, he was referred 
to the surgery clinic for consultation, and the impression 
therein at that time was no evidence of hernia.  

On VA examination in April 1997, inguinal hernia was examined 
for and not found, and the diagnosis was no evidence of 
inguinal hernia.

Analysis

The second prong of the Caluza well groundedness test is met, 
as the appellant was treated for right inguinal hernia 
symptoms in service.  The first prong of the Caluza well 
groundedness test is not met, as there is no medical evidence 
of record of current hernia disability.  None was diagnosed 
on VA examination in April 1997. 

The third prong of the Caluza well groundedness test is not 
met, moreover, as there is no competent medical evidence of 
record of a nexus between any such current inguinal hernia 
disability and the in-service right inguinal hernia symptoms.  
Although the appellant may believe that there is a medical 
nexus, he is a layperson, and as such, his beliefs as to 
medical nexus matters are not competent medical evidence 
thereof.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).

In light of the above, the claim is to be denied as not well 
grounded.  Id; Caluza.  While the representative argues that 
a remand is warranted to ascertain the exact nature of the 
veteran's groin area pain, a remand to assist the veteran 
with his claim is prohibited, because the claim is not well 
grounded.  Grivois v. Brown, 6 Vet. App. 136, 140 (1994).  It 
is up to the veteran in the first instance to furnish 
competent evidence of current disability, and the fact that 
he has not done so does not shift that burden to VA.  
38 U.S.C.A. § 5107.  


II.  Entitlement to service connection 
for low back disability.

Factual background

The veteran complained of having back pain when running in 
May 1995.  Clinically, no abnormal findings were present.  
Later that month, he complained that the pain was the worst 
it had ever been.  Clinically, he had a full range of motion 
with pain, and his low back musculature exhibited muscle 
spasm.  The assessment was possible low back spasm due to 
lack of stretching.

On VA examination in April 1997, the veteran complained of 
low back pain which would occur mainly with heavy exertion.  
He stated that it had started during service in 1994.  
Clinically, he had a normal gait and posture.  His back 
examination revealed no costovertebral angle tenderness.  

Straight leg raising tests were negative and there was a full 
range of motion.  Neurological examination was nonfocal.  
X-rays were essentially normal.  The diagnosis was chronic 
low back pain due to musculoskeletal strains.

Analysis

The second prong of the Caluza well groundedness test is met, 
as the appellant received back treatment in service.  The 
first prong of the Caluza well groundedness test is not met, 
as there is no medical evidence of record of a current back 
disability.  There were no positive clinical findings 
reported at the time of the April 1997 VA examination to 
represent the presence of a current back disability.  The 
diagnosis was merely by history, and medically unenhanced 
history alone is not competent to satisfy the Caluza current 
disability well groundedness element.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).

The third prong of the Caluza well groundedness test is not 
met, either, as there is no competent medical evidence of 
record of a nexus between any such current low back 
disability and the in-service back symptoms.  The diagnosis 
on VA examination in April 1997 stated that the veteran had 
chronic low back pain due to musculoskeletal strains, but it 
did not opine that those strains occurred in service, and the 
diagnosis suffers from the same LeShore problem as above, 
with respect to nexus, assuming, arguendo, that the VA 
examiner meant in-service strains in April 1997.  

Although the appellant may believe that his back pain 
complaints are related to service, he is a layperson, and as 
such, his beliefs as to a medical nexus are not competent 
evidence thereof.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  Medical evidence is required.  Caluza.

In light of the above, the claim is to be denied as not well 
grounded.  Id.


III.  Entitlement to service connection 
for bilateral wrist disability.

Factual background

The veteran was treated for complaints of a left wrist injury 
in September 1994.  Clinically, the findings were normal.  
The assessment was overuse.  

In July 1995, the veteran reported that he had hit a wall 
with his right hand.  Clinically, he had pain in the 
metacarpophalangeal joint of the right second and third 
digits, with no deformity and nerve and vascular status 
intact.  X-rays were negative.

On VA examination in April 1997, the veteran reported pain in 
both of his wrists, right greater than left, which had 
occurred during service after doing many push-ups.  He 
reported that currently, he would have pain only with heavy 
exertion.  On physical examination, both wrists had a full 
range of motion and there was no edema or tenderness.  
Neurological examination was nonfocal.  Skin examination was 
normal.  X-rays revealed a normal left wrist and what 
appeared to be either an old avulsion fracture of the right 
ulnar styloid process or chondrocalcinosis of the triangular 
cartilage.  The diagnosis was chronic bilateral wrist pain 
secondary to musculoskeletal strains.  

Analysis

The second prong of the Caluza well groundedness test is met, 
as the appellant was treated for left wrist and right hand 
symptoms in service.  The first prong of the Caluza well 
groundedness test is not met, however, as there is no medical 
evidence of record of current bilateral wrist disability.  
There were no positive clinical findings reported at the time 
of the April 1997 VA examination to represent the presence of 
bilateral wrist disability.  

The diagnosis was merely by history, and medically unenhanced 
history alone is not competent to satisfy the Caluza current 
disability well-grounded claim element.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).

The third prong of the Caluza well groundedness test is not 
met, moreover, as there is no competent medical evidence of 
record of a nexus between any such current bilateral wrist 
disability and the in-service left wrist and right hand 
symptoms.  Although the appellant may believe that there is a 
medical nexus, he is a layperson, and as such, his beliefs as 
to whether or not there is a medical nexus is not competent 
evidence thereof.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  Medical evidence is required.  Caluza.  The April 
1997 VA examination report does not state that the claimed 
disabilities are related to in-service disease or injury.  
Assuming, arguendo, that it intended to state this, it 
suffers from a LeShore problem with respect to the nexus to 
service element.  

Since it is possible that the veteran has chondrocalcinosis 
of the right wrist triangular cartilage, further medical 
nexus discussion is required.  The provisions of 
38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 1131, and 1137 and 
38 C.F.R. §§ 3.307 and 3.309 permit a presumptive nexus to 
service for arthritis which is manifested to a degree of 10 
percent within one year of service discharge.  The provisions 
of 38 C.F.R. Part 4, Diagnostic Code 5003 permit a 10 percent 
rating for arthritis if there is X-ray evidence of it and it 
is accompanied by some limitation of motion.  

Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991), also 
permits a 10 percent rating when there is painful motion and 
X-ray evidence of arthritis, as would DeLuca v. Brown, 8 Vet. 
App. 202 (1995) (indicates that pain may be the basis for 
compensable rating for an orthopedic disability, regardless 
of whether or not orthopedic disability Diagnostic Code 
criteria are met).  Separate Diagnostic Codes under 38 C.F.R. 
Part 4 also permit 10 or higher percent ratings when 
requisite degrees of wrist limitation of motion are present.  
See, e.g., Diagnostic Codes 5214 and 5215 (1998).  


In this case, however, whether or not the veteran has right 
wrist arthritis manifested by X-ray, it is not manifested to 
a degree of 10 percent.  The range of motion on VA 
examination was normal, and there were no clinical 
indications of pain, such as edema, tenderness, heat, muscle 
spasm, atrophy, skin changes, or the like, supportive of or 
consistent with a compensable degree of disability due to 
functional impairment due to pain.  As such, the evidence 
does not support a presumptive nexus to service.

The elements of a well-grounded claim not having been 
submitted, the claim is to be denied as not well grounded.  
Caluza.

Additional matters

As noted above, the veteran's claims are concluded to be not 
well grounded.  Since well-grounded claims have not been 
submitted, VA is not obligated by statute to assist the 
veteran in the development of facts pertinent to his claims.  
38 U.S.C.A. § 5107(a).

Although where claims are not well-grounded, VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to them, VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of VA 
has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).

In this case, the Board concludes that the RO fulfilled its 
obligation under section 5103(a) (West 1991) by providing the 
veteran with the information it did in its correspondence to 
him.  


The Board notes that if the veteran received a service 
discharge examination, the location of the report thereof is 
unknown.  All of the records which were in the possession of 
the records center were forwarded to the RO in 1996, per the 
response received by the RO in December 1996 to its November 
1996 request for them.  

In light of the fact that the report of the service discharge 
examination, if it was conducted, is not of record, there is 
a heightened VA duty to explain its decision.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The Board believes that 
its explanations of its decisions comply with this heightened 
duty, including in light of the following.  

The Board notes that the veteran has not indicated that he 
had a service discharge examination, or where the report 
thereof may be found, or that the report thereof would 
contain any information which, per 38 C.F.R. § 3.159 (1998), 
would be pertinent and specific to his claims.  Moreover, any 
such service discharge examination report has already been 
attempted to be obtained.  Furthermore, the in-service 
disease or injury components of the veteran's claims have 
already been shown by the service medical records to the 
extent indicated, and the veteran was afforded a VA 
examination shortly after service, the April 1997 report of 
which could have substituted, evidence permitting, for any 
service discharge examination report that might show current 
disability and/or nexus to service for the disabilities 
claimed.

As the veteran's claims for service connection for the 
multiple disorders at issue are not well grounded, the 
doctrine of reasonable doubt has no application to his 
claims.

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the appellant fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) (1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993);  38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of 
well grounded claims of entitlement to service connection for 
the multiple disabilities at issue, VA has no duty to assist 
the appellant in developing his case.


IV.  Entitlement to an initial 
compensable rating for left Achilles' 
tendinitis.

Factual background

The veteran had left Achilles' tendinitis in service.  

On VA examination in April 1997, the veteran complained of 
left Achilles' tendon pain mainly with heavy exertion such as 
running, but no pain at rest.  Clinically, his gait and 
posture were normal.  His left ankle exhibited a full range 
of motion with no tenderness or edema.  His neurological 
examination was nonfocal, and his skin was normal.  X-rays of 
his left ankle were normal.  The diagnosis was left Achilles' 
tendon pain due to musculoskeletal strain.

Pertinent law and regulations

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  They represent as far as 
can practically be determined, the average impairment in 
earning capacity resulting from such disease or injury and 
their residual conditions in civilian occupations.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  

Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

The veteran's Achilles' tendinitis is rated by analogy to 
tenosynovitis, which is rated as degenerative arthritis.  
38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5024.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5271, etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.

Moderate ankle limitation of motion warrants a 10 percent 
rating.  Marked ankle limitation of motion warrants a 20 
percent rating.  38 C.F.R. Part 4, Diagnostic Code 5271.  

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31.

The Board notes that disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance, that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled.  

Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as at least minimally 
compensable.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).




Analysis

In general, an allegation of a higher level of disability is 
sufficient to establish a well-grounded claim seeking a 
higher rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that the facts have been 
properly developed.  The veteran was afforded a VA 
examination in April 1997, and it is adequate for rating 
purposes.  No further assistance is required to comply with 
the duty to assist the veteran mandated by 38 U.S.C.A. § 
5107(a).

The Board notes that this case involves an appeal as to the 
initial rating of the veteran's left Achilles tendinitis, 
rather than an increased (compensable) rating claim where 
entitlement to compensation had previously been established.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id. at 9.  In the case at hand, 
the Board finds that a staged rating is not appropriate.

The veteran's left ankle has a full range of motion, so under 
the provisions of 38 C.F.R. Part 4, Diagnostic Code 5271, a 
compensable rating is not assignable.  38 C.F.R. § 4.31.  

The veteran does not have X-ray evidence of arthritis and 
some limitation of motion either, so under the provisions of 
38 C.F.R. Part 4, Diagnostic Codes 5024 and 5003, a 
compensable rating is not assignable.  

The question then becomes whether there are clinical 
indications of pain that is debilitating to a degree at least 
approximate between zero percent and 10 percent, to support a 
compensable rating under the provisions of 38 C.F.R. §§ 4.40 
and 4.45 as interpreted by DeLuca.  The answer is no.  

At the time of the veteran's VA examination in April 1997, 
his gait and posture were normal, his range of motion was 
full and without pain, there was no tenderness or edema 
present, his skin was normal, neurological examination was 
nonfocal, X-rays were negative, and there was no muscle 
spasm, atrophy, weakness, or the like present to indicate 
that pain from the veteran's disability is producing any 
limitation of function.

In light of the above, a compensable rating is not warranted.  
The degree of disability shown more nearly approximates the 
criteria for the rating currently assigned than for any 
higher rating.  Therefore, 38 C.F.R. § 4.7 mandates the 
retention of the noncompensable rating assigned and the 
benefit of the doubt doctrine does not apply.  The Board 
notes that the representative has asserted that clinical 
findings sufficient to adjudicate the claim in light of 
debility allegedly due to pain are not of record.  However, 
in light of the findings that were made at the time of the 
examination, the Board disagrees.  This is a situation where 
the evidence shows that the degree of impairment which has 
been asserted does not currently exist, rather than one for 
which there have been no or inadequate clinical findings made 
and reported.

Extraschedular Evaluation

While the RO has provided the veteran with the provisions of 
38 C.F.R. § 3.321(b)(1) (1998), it has not specifically 
addressed the issue of entitlement to an extraschedular 
rating for the veteran's service-connected disability under 
38 C.F.R. § 3.321(b)(1).  Neither has the veteran raised any 
particular arguments in that regard.  The Board notes that 
the veteran has made some utterances in regard to employment 
in his September 1997 VA Form 9.  However, regardless of how 
they should be best interpreted, they are vague and 
ambiguous, and they do not provide concrete indications that 
his service-connected left Achilles' tendinitis is causing 
him marked interference with employment or frequent periods 
of hospitalization, etc., so as to render impractical an 
application of the regular schedular standards.  

Under Fisher v. Principi, 4 Vet. App. 57, 60 (1993), the 
question of extraschedular consideration is a separate issue 
from the issue of the appropriate schedular rating to be 
assigned.  Further under Floyd v. Brown, 9 Vet. App. 88 
(1996), although the Board may be obliged to raise the issue 
of potential extraschedular consideration, the Board cannot 
make that determination in the first instance.  The facts of 
this case do not warrant referring the question to the RO for 
its consideration.  Compare Bagwell v. Brown, 9 Vet. App. 157 
(1996).  


ORDER

The appellant not having submitted a well-grounded claim of 
entitlement to service connection for inguinal hernia 
disability, the appeal is denied.

The appellant not having submitted a well-grounded claim of 
entitlement to service connection for low back disability, 
the appeal is denied.

The appellant not having submitted a well-grounded claim of 
entitlement to service connection for bilateral wrist 
disability, the appeal is denied.

An initial compensable rating for left Achilles' tendinitis 
is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

